FILED
                            NOT FOR PUBLICATION                                OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30296

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00067-TMB

  v.
                                                 MEMORANDUM *
DANIEL ISAAC MEZA, a.k.a. Wilbur
Daniel Meza,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Daniel Isaac Meza appeals from the district court’s judgment and challenges

his guilty-plea conviction for drug conspiracy, in violation of 21 U.S.C.

§§ 841(b)(1)(A) and (C), and 846; and international money laundering, in violation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 1956(a)(B)(i), (ii). We dismiss.

      The government argues that this appeal is barred by Meza’s waiver of his

right to appeal his conviction. Meza argues, however, that his plea was not

knowing and voluntary because, at the time of his plea, he did not know what

factual findings the district court would make at sentencing and what sentence it

would impose. We review de novo whether a defendant’s plea was knowing and

voluntary. See United States v. Kaczynski, 239 F.3d 1108, 1114 (9th Cir. 2001).

      Contrary to Meza’s contention, the record reflects that he knowingly and

voluntarily entered into his plea agreement, notwithstanding the fact that it did not

include a specific sentencing term. See United States v. Johnson, 67 F.3d 200,

202-03 (9th Cir. 1995) (rejecting argument that a defendant cannot knowingly

waive an unknown right). Accordingly, we dismiss the appeal. See id. at 203.

      DISMISSED.




                                          2                                     12-30296